Name: 82/912/EEC: Commission Decision of 15 December 1982 changing the import arrangements established by Commission Decision 81/248/EEC and applied in the Benelux countries, the Federal Republic of Germany and Greece in respect of China regarding various industrial products (Only the French, Dutch, German and Greek texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  international trade;  industrial structures and policy;  tariff policy;  trade policy
 Date Published: 1982-12-31

 Avis juridique important|31982D091282/912/EEC: Commission Decision of 15 December 1982 changing the import arrangements established by Commission Decision 81/248/EEC and applied in the Benelux countries, the Federal Republic of Germany and Greece in respect of China regarding various industrial products (Only the French, Dutch, German and Greek texts are authentic) Official Journal L 381 , 31/12/1982 P. 0026 - 0027*****COMMISSION DECISION of 15 December 1982 changing the import arrangements established by Commission Decision 81/248/EEC and applied in the Benelux countries, the Federal Republic of Germany and Greece in respect of China regarding various industrial products (Only the Dutch, French, German and Greek texts are authentic) (82/912/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3286/80 of 4 December 1980 on import arrangements in respect of State-trading countries (1), and in particular Article 9 (1) thereof, Whereas Commission Decision 81/248/EEC (2), which replaced Annex III to the above Regulation, established the list of products originating in State trading countries whose release for free circulation in the Member States is subject to quantitative restrictions pursuant to Regulation (EEC) No 3286/80; Whereas, pursuant to Article 7 (1) of Regulation (EEC) No 3286/80, the Governments of the Benelux countries, the Federal Republic of Germany and Greece have informed the other Member States and the Commission that they consider that the import arrangements applied in the Benelux countries, the Federal Republic of Germany and Greece in respect of imports of various industrial products from China should be amended in accordance with that Regulation; Whereas the measure envisaged is such as to further the progressive harmonization of the import arrangements applied in the Member States; whereas action should be taken in response to the above requests, HAS ADOPTED THIS DECISION: Article 1 The quantitative restrictions on the release for free circulation in the Member States specified in the Annex, of the goods therein indicated originating in China, are hereby abolished. Article 2 This Decision is addressed to the Kingdom of Belgium, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Federal Republic of Germany and the Hellenic Republic. Done at Brussels, 15 December 1982. For the Commission Antonio GIOLITTI Member of the Commission (1) OJ No L 353, 29. 12. 1980, p. 1. (2) OJ No L 115, 27. 4. 1981, p. 1. ANNEX 1.2.3.4 // // // // // Member State // CCT heading No // NIMEXE 1982 // Product // // // // // Benelux // ex 73.20 // 73.20-30 // Tube and pipe fittings of malleable cast iron // Germany // 28.38 A ex IV // 28.38-47 // Aluminium sulphate // // 65.01 A // 65.01-10 // Hat-forms, hat bodies and hoods, of fur felt or of felt of wool and fur // // 68.16 ex B // 68.16-20 // Articles of refractory materials containing magnesite, dolomite or chromite // Greece // ex 40.10 // 40.10 ex 10 ex 90 // Conveyor or elevator belts or belting and other transmission belts or belting, non-articulated // // 73.40 ex B // 73.40-61 // Balls and other solid shapes, for use in grinding and crushing mills // // 84.06 C ex I D ex II // 84.06-20 22 24 39 42 46 48 98 // Two-stroke spark ignition engines of a cylinder capacity of more than 10 cm3. Parts and accessories for two-stroke spark ignition engines of a cylinder capacity of more than 10 cm3 and for four-stroke spark ignition engines of a cylinder capacity of more than 150 cm3 and a power of 16 hp or less // // // //